Citation Nr: 1747126	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbosacral spine.  

2.  Entitlement to a disability rating in excess of 10 percent for chronic left L5-S1 radiculopathy.  

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) on a scheduler basis.  

4.  Entitlement to TDIU on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to April 1972 and from September 1976 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

These matters were previously before the Board in October 2014 and February 2017 when they were remanded for additional development.  They have been returned for further appellate consideration.  

In the September 2017 Informal Hearing Presentation, the Veteran's representative noted that additional VA treatment records have been obtained since this matter was returned to the Board.  He expressly waived initial RO review of these records on behalf of the Veteran and requested that the Board proceed with consideration of the appeal without further delay. 

The Board has assumed jurisdiction of the claim for entitlement to TDIU because such claim has been raised by the record and by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU on an extraschedular basis will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The forward flexion of the Veteran's lumbosacral spine has not been restricted to 30 degrees or less even after repetitive motion or on flare-ups for any portion of the appeal period, and he has not experienced any incapacitating episodes during this time. 

2.  The Veteran has had no more than mild incomplete paralysis of the left sciatic nerve for the entire appeal period. 

3.  The combined ratings for the Veteran's service connected disabilities were 40 percent from July 2009; 50 percent from March 2010; and are currently 60 percent from October 20, 2015.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.71a, Codes 5242, 5243 (2016). 

2.  The criteria for entitlement to a disability rating in excess of 10 percent for chronic left L5-S1 radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.124a, Code 8520 (2016). 

3.  The criteria for TDIU on a scheduler basis have not been met.  38 C.F.R. § 4.16(a) (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Increased Rating

The Veteran contends that his service connected low back disability and the radiculopathy to the left leg it produces have both increased in severity to such an extent that increased ratings are warranted.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Lumbar Spine

Entitlement to service connection for low back pain was initially granted in an August 1984 rating decision.  The current 20 percent rating has been assigned since October 8, 1999.  

The Veteran's DDD of the lumbosacral spine is evaluated under the rating code for intervertebral disc syndrome.  This rating code states that intervertebral disc syndrome is to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Code 5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine.

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

Finally, the rating codes for degenerative arthritis of the spine must be considered, as arthritis of the lumbar spine has been demonstrated on X-ray study.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.  Degenerative arthritis of the spine is also evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5242. 

The Board finds that the evidence does not support entitlement to a rating in excess of 20 percent for the Veteran's DDD of the lumbar spine for any portion of the period on appeal.  

The Veteran was afforded VA examinations of his spine in April 2010, February 2011, and December 2014.  Forward flexion of the spine was not shown to be restricted to 30 degrees or less on any of these examinations.  In fact, the most recent showed 90 degrees of flexion.  The Veteran was able to complete repetitive motion testing on these examinations, but this did not result in additional limitation of the range of motion on any of them.  The December 2014 examination notes that the Veteran does not report flare-ups that impact the function of the thoracolumbar spine, and that therefore pain, weakness, fatigability, and incoordination did not limit functional ability during flare-ups.  All three examinations add that the Veteran does not have ankylosis of the thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5243.  See 4/27/2010 VBMS, VA Examination, p. 1; 7/23/2011 VBMS, VA Examination, p. 1; 12/18/2014 VBMS, C&P Exam, p. 1.  

The Board has also reviewed the Veteran's extensive VA treatment records dating from 2009 to 2017.  These show that the Veteran has received ongoing treatment for reports of back pain, including chiropractic care and participation in aquatic exercise therapy.  However, these records do not show forward flexion of 30 degrees or less, flare-ups, or ankylosis.  The Board concludes that the General Rating Formula for Diseases and Injuries of the Spine does not support entitlement to a rating higher than 20 percent for the Veteran's DDD of the lumbar spine.  Furthermore, the Veteran is already in receipt of the highest rating available under the rating criteria for arthritis and, as has been demonstrated, the rating criteria for limitation of motion due to arthritis also fail to support a rating higher than 20 percent.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242, 5243. 

The Board has considered whether or not there are any additional associated objective neurologic abnormalities, but there are none for which service connection has not already been established.  The three VA examinations and the treatment records show that the Veteran does not have bowel and bladder impairment.  Service connection for radiculopathy of the left lower extremity has previously been established, and the evaluation of this disability will be addressed below.  Service connection for radiculopathy of the right lower extremity was granted in a June 2010 rating decision, but the evaluation of this disability was not included in the current appeal.  38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine.

Consideration of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes also fails to support entitlement to an increased rating.  The April 2010, February 2011, and December 2014 examinations all state that the Veteran has not experienced incapacitating episodes, or that bed rest had not been prescribed by a physician during the previous 12 months.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5243.

The Board concludes that none of the possible criteria that would support an increased rating for the Veteran's DDD of the lumbosacral spine have been met, and the current 20 percent rating remains appropriate.  

Left Radiculopathy

Entitlement to service connection for left L5-S1 radiculopathy associated with DDD of the lumbar spine was granted in a March 2003 rating decision.  A 10 percent rating was assigned, which continues to be in effect. 

The Veteran's left radiculopathy is evaluated by analogy to the rating criteria for paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve is demonstrated when the foot dangles and drops, when there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  This is evaluated as 80 percent disabled.  Severe incomplete paralysis, with marked atrophy, is evaluated as 60 percent disabling.  Moderately severe paralysis is evaluated as 40 percent disabling.  Moderate paralysis merits a 20 percent evaluation, and mild paralysis warrants a 10 percent rating.  38 C.F.R. §§ 4.20, 4.124a, Code 4.124a, Code 8520.  

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less that the type pictured for complete paralysis, whether due to varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

At the April 2010 VA examination, the Veteran reported sharp radiating pain down the left side of the hip and down the leg to the ankle.  He retained active movement against gravity in all movements of the left hip, knee, and ankle.  4/27/2010 VBMS, VA Examination, p. 14.  

September 2010 VA treatment records show that the Veteran had a neurology consultation for complaints of right leg numbness.  He did not have similar symptoms in the left leg.  4/20/2017 VBMS, Capri, p. 262.  

At the February 2011 VA examination, the Veteran again reported radiating pain on the left side of his hip and down the leg to the ankle.  On this occasion, the Veteran had active motion against some resistance in all movements of the left hip, knee, and ankle.  7/23/2011 VBMS, VA Examination, p. 4.  

VA treatment records from July 2012 show the Veteran reported his left leg pain had been tolerable but had recently become worse.  There were paresthesias of the left calf and foot.  However, in October 2012 the Veteran underwent an electromyograph (EMG) of the left lower extremity.  The study was essentially normal, with no electrophysiologic evidence for lumbosacral radiculopathy on the left.  4/20/2017 VBMS, Capri, pp. 526-527.  

The December 2014 VA examination of the spine included an examination of the peripheral nerves.  Muscle strength was 4/5 in all movements of the left lower extremity, without muscle atrophy.  Reflexes were 2+ at the knee and ankle.  The sensory examination showed a decrease of the left lower leg, ankles, foot, and toes, but straight leg raising was negative.  The Veteran reported constant pain of mild intensity in the left lower extremity, as well as mild paresthesias and numbness.  The examiner opined that the Veteran's radiculopathy of the left side was mild in severity.  12/18/2014 VBMS, C&P Exam, p. 8.  

An April 2015 VA peripheral nerves examination shows that the claims file was reviewed by the examiner.  The Veteran reported constant pain of a moderate intensity in his left lower extremity, as well as moderate paresthesias and/or dysesthesias, and moderate numbness.  Muscle strength testing was 5/5 in all movements, and there was no muscle atrophy.  Reflexes were 2+.  A sensory examination was normal except in both feet, where sensation was decreased but not absent.  There was numbness of all toes on the left side.  The examiner noted mild incomplete paralysis of the right sciatic nerve, but did not report any paralysis of the left sciatic nerve.  The normal October 2012 EMG was noted.  4/15/2015 VBMS, C&P Examination, p. 1.  

The most recent VA examination of the peripheral nerves was conducted in May 2017.  The Veteran denied pain, paresthesias, and numbness of the left lower extremity.  Muscle strength was 4/5 on all tested movements without atrophy.  Reflexes were 2+.  Sensation was normal except for a decrease in the left foot and toes.  The examiner opined that the left sciatic nerve was normal.  5/17/2017 C&P Exam, p. 1.  

The Board finds that the evidence does not support entitlement to an increased rating for the Veteran's left L5-S1 radiculopathy.  This disability is productive of no more than mild incomplete paralysis of the sciatic nerve of the left leg.  Subjectively, the Veteran reports pain that radiates from the left hip down to the left ankle, and he has at times described this pain as moderate in intensity.  Objective evidence shows some decrease in muscle strength on some but not all examinations, and a decrease in sensory perception of the foot and toes.  However, the Veteran denied symptoms in July 2010, and October 2012 EMG showed no electrophysiologic evidence for lumbosacral radiculopathy on the left.  The April 2015 VA examiner opined that the Veteran's disability results in mild incomplete paralysis and the May 2017 examiner opined that the left sciatic nerve was normal.  The evidence demonstrates that the Veteran's symptoms are mostly or all sensory, and the VA examiners who expressed an objective opinion have described the Veteran's disability as productive of mild incomplete paralysis.  Overall, the most probative evidence establishes that the Veteran's disability does not more nearly approximate moderate incomplete paralysis.  The criteria for a 20 percent rating have not been met and the current 10 percent rating for mild incomplete paralysis is appropriate.  38 C.F.R. § 4.124a, Code 8520.  

TDIU

The Board recognizes that a claim for an increased rating encompasses a claim for TDIU if raised by the record or the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this case, records received from the Social Security Administration (SSA) show that the Veteran is considered disabled, with no residual functional capacity to perform past relevant work.  The disabilities that resulted in this decision include his service connected back disability.  See 6/14/2017 VBMS, Medical Treatment Records - Furnished by SSA, p. 1.  

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic,  digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

The Veteran is service-connected for DDD of the lumbar spine, evaluated as 20 percent disabling; chronic left L5-S1 radiculopathy, evaluated as 10 percent disabling; right sciatic nerve radiculopathy, evaluated as 10 percent disabling; right knee degenerative joint disease associated with DDD of the lumbar spine, evaluated as 10 percent disabling; left knee degenerative joint disease associated with DDD of the lumbar spine, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and nummular dermatitis, hemorrhoids/anal fissure, and bilateral hearing loss, each evaluated as zero percent disabling.  With consideration of the bilateral factor, there was a combined rating of 40 percent from July 2009; 50 percent from March 2010; and 60 percent from October 20, 2015.  

As the Veteran has not had a combined evaluation of 70 percent for any portion of the period on appeal, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) have not been met, and entitlement to TDIU on a scheduler basis may not be awarded.  


ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine is denied. 

Entitlement to a disability rating in excess of 10 percent for chronic left L5-S1 radiculopathy is denied. 

Entitlement to a total rating based on individual unemployability due to service connected disabilities on a scheduler basis is denied. 



REMAND

Although the Veteran did not meet the scheduler criteria for TDIU, there is evidence from SSA that suggests he is unemployable.  TDIU may still be assigned to a veteran who fails to meet the percentage standards if he or she is unemployable by reason of his or her service-connected disabilities.  38 C.F.R. § 4.16 (b) (2016). 

Specifically, the regulations provide that, in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  In such a case, the Under Secretary for Benefits or the Director, Compensation Service is authorized to approve an award on an extraschedular basis.  38 C.F.R. § 3.321 (b)(1) (2016).  The Board is not authorized to award extraschedular benefits in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the Director, Compensation Service to consider whether the Veteran is entitled to TDIU on an extraschedular basis.  

2.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


